DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The 12/14/2021 restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 6 and 8 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-7, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4: The “work unit” (Line 6) lacks clear antecedent basis.
Claim 5: The “first and/or the second support arm” (Lines 2-3) lack clear antecedent basis.
Claim 6: The “support arm” (Line 2) lacks clear antecedent basis.
Claim 7: The metes and bounds of the limitation “designed” (Line 3) are unclear.  The word “designed” is understood to be a subjective term.  The Office recommends, e.g., deleting the words “designed as” (Line 3).
Claim 14: The metes and bounds of the limitation “designed” (Line 3 and Line 4) are unclear.  The words “designed as” and “designed to” are understood to subjective.  The Office recommends amending the Claim to delete this language. 

Allowable Subject Matter
Claims 1-3 and 8-13 are allowed.
Claims 4-7 and 14 would be allowable if rewritten to overcome the pending issues under 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 9,045,291 to Konrad et al., German Patent Publication No. 102013206125A1 to Perl et al., U.S. Patent No. 8,303,238 to Thurneysen et al., U.S. Patent No. 7,909,303 to Bergmann et al., U.S. Patent No. 6,974,297 to Brogardh, U.S. Patent No. 6,402,444 to Wang et al., U.S. Patent No. 6,099,217 to Wiegand et al., U.S. Patent No. 5,916,328 to Pritschow et al., German Patent Publication No. 19525482 to Gleich, and U.S. Patent No. 5,378,282 to Pollard are considered to be the closest prior art.  
However, the closest art of record does not suggest the totality of limitations recited in Claim 1.  In particular, the claim feature of “the control arms being articulated on the working arm at a control point of said working arm, the control point being spaced apart at a predefined lambda distance from an end of the working arm that forms a working-point end and faces away from the work base point… wherein at least two carriages of the two control carriages and the work carriage are movably arranged on a shared guiding means guide,” as recited in Claim 1, when considered in light of other existing claimed features and based upon the prior art of record, renders the claims novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658